Title: To James Madison from James Maury, 27 November 1808
From: Maury, James
To: Madison, James



(Duplicate)
Sir,
American Consulate Liverpool 27th. Nov: 1808

Yesterday evening a Schooner (which they call Jane and say is an American) arrived here with a Cargo of Cotton and Turpentine; but, having no Papers, has been ordered to perform Quarantine.  This circumstance has prevented my having any communication with the Master.  I understand she has run from New York, leaving all her Papers behind.
I cannot as yet learn the Master’s name.  Nor indeed can I, at this early stage, give you such farther particulars as I wish.
The prevalent opinion for some days has been that the Spaniards have sustained considerable losses in thier late encounters with the French.
The Parliament of this Country is to meet for the dispatch of business on the 16th. Jany.  I have the honor to be with perfect respect, Sir Your most obt. Servt.

James Maury

